Examiner’ Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 27 June 2022 overcomes the rejections under 35 USC 112(b), 102 and 103.  The closest prior art of record is Pasanen et al. (US Publication No. 2013/0037402).  Pasanen et al. describe an apparatus and method for recovery of organic compounds and drying organic mass.  Organic matter is subjected to microbial fermentation to produce organic compounds such as ethanol.  The fermented organic material is introduced into a dryer for drying.  Heating of the organic material in the dryer results in the discharge of water-containing organic compounds through a discharge nozzle with the discharge gas being directed to a boiler which is further connected to a stripping/distillation column.  The boiler incorporates a heat exchanger for transferring the thermal energy of the discharge gas flowing through the heat exchanger to the portion of discharge gas contained in the stripping/distillation column.  The stripping/distillation column functions to strip from the discharge gas water and other components such as ethanol.  None of the prior art of record, however, teaches or suggests modifying the Pasanen process such that an organic substance-containing liquid which is a suspension is heated by a conduction heating type dryer to separate a liquid or solid component comprising microorganisms and a gaseous component comprising the organic substance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652